Title: From Alexander Hamilton to William Willcocks, 26 June 1799
From: Hamilton, Alexander
To: Willcocks, William


          
            Sir,
            N. York June 26th. 1799
          
          I was A complaint has this morning been made me by one John Lowrie of gross ill treatment and insolence experienced by him from the sergeant and (in particular) and Soldiers of a recruiting party at Brooklyn—He States
          That having sent his negro boy to Brooklyn yesterday on some errand he was detained by the people persons beforementioned, who refused to let him go on his order, he therefore went personally to  make application for the boy and received the most insulting language and threats of violence. but nothing more & brought the boy off. After much difficulty the boy was restored.
          You will therefore please to enquire into the particulars of the transaction and have the licentiousness of the Offenders properly punished. No one is more sensible than yourself of the importance & necessity of preventing & repressing injuries & outrages from the Military to our Citizens
        